 8:06-cr-00202-BCB-SMB Doc # 194 Filed: 10/30/20 Page 1 of 3 - Page ID # 1369




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:06-CR-202

        vs.
                                                                        ORDER
ANTHONY BIRDINE

                       Defendant.



       This matter is before the Court on the Defendant’s Motion Pursuant to 28 U.S.C. § 1651(a)

and 28 U.S.C. § 2255 and Motion for Reduction of Sentence. Filing 193. The Court notes that

Defendant, Anthony Birdine, filed an earlier motion under 28 U.S.C. ' 2255 (“the First Motion”).

Filing 123. The Court dismissed Claims One, Three, and Four of the First Motion on initial review.

Filing 126. The Court dismissed Count Two of the First Motion after requiring the government to

answer. Filing 132.

       A second or successive motion must be certified as provided in 28 U.S.C. § 2244 by a panel

of the appropriate court of appeals to containB

       (1) newly discovered evidence that, if proven and viewed in light of the evidence
       as a whole, would be sufficient to establish by clear and convincing evidence that
       no reasonable factfinder would have found the movant guilty of the offense; or

       (2) a new rule of constitutional law, made retroactive to cases on collateral review
       by the Supreme Court, that was previously unavailable.

28 U.S.C. ' 2255(h). “‘Second or successive’ is a term of art and not every habeas petition that is

second in time requires preauthorization.” Williams v. Hobbs, 658 F.3d 842, 853 (8th Cir. 2011).

“Where a claimant could not have raised a claim in his first habeas petition because it had not yet
 8:06-cr-00202-BCB-SMB Doc # 194 Filed: 10/30/20 Page 2 of 3 - Page ID # 1370




arisen, he will be allowed to seek a second habeas petition without first obtaining [court of appeals]

authorization.” Id.

        Birdine’s primary argument is that the sentencing judge improperly relied on the

presentence investigation report (PSR) in determining his base offense level. The PSR concluded

that Birdine’s offenses involved more than 1.5 kilograms of crack cocaine. Based on the drug

weight and additional factors identified in the PSR, Birdine was sentenced at the highest base

offense level. See Filing 81; Filing 88.

        Birdine’s motion is a successive motion under § 2255(h). Birdine argues that he was

sentenced in violation of the Supreme Court’s holding in Apprendi v. New Jersey, 530 U.S. 466,

120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), because the jury did not make a specific finding as to

the weight of drugs involved. The rule in Apprendi was available to Birdine when he filed the First

Motion in 2009. Birdine’s own motion acknowledges that his counsel objected to the PSR on this

basis before Birdine’s sentencing. Birdine has not identified any new rule of constitutional law

that was previously unavailable to him. Accordingly, his motion is a successive motion under §

2255.

        Because Defendant’s successive § 2255 Motion has not been certified by a panel of the

United States Court of Appeals for the Eighth Circuit, the motion will be denied.

        IT IS ORDERED:

        1.     Defendant’s Motion Pursuant to Title 28 U.S.C. § 1651(a), 28 U.S.C. § 2255 and

               Motion for Reduction of Sentence, Filing 193, is denied; and

        2.     The Clerk will mail a copy of this Memorandum and Order to Defendant at the

               his last known address.




                                                  2
8:06-cr-00202-BCB-SMB Doc # 194 Filed: 10/30/20 Page 3 of 3 - Page ID # 1371




    Dated this 30th day of October, 2020.

                                                BY THE COURT:


                                                ___________________________
                                                Brian C. Buescher
                                                United States District Judge




                                            3
